In condemnation proceedings, the owners of certain damage parcels appeal from so much of separate and partial final decrees as makes awards for their respective properties. Decrees insofar as appealed from modified upon the law and the facts by increasing the total award to appellant Parker from $1,832,029 to $1,917,000 and by increasing the total award to the appellants Piekman from $710,310 to $750,000. As so modified, decrees insofar as appealed from unanimously affirmed, with costs to appellants. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The awards were lower than any of the appraisals in the record. Upon all of the circumstances, we are of the opinion that the fair value of the land taken should be fixed as above specified (Matter of City of New York [A. <& W. Realty Corp.), 1 N Y 2d 428; Matter of City of New York (Titus St.), 139 App. Div. 238). Present — Nolan, P. J., Ughetta, Hallinan and ICleinfeld, JJ.; Murphy, J., deceased.